
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 92
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana, and
			 Mr. Royce) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Providing for the disapproval of the
		  Congress of the proposed agreement for cooperation between the United States
		  and the Russian Federation pursuant to the Atomic Energy Act of
		  1954.
	
	
		That the Congress does not favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 10, 2010.
		
